Citation Nr: 1040294	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina
 
 
THE ISSUE
 
Entitlement to service connection for cause of the Veteran's 
death.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 


INTRODUCTION
 
The Veteran served on active duty from July 1970 to March 1975.  
He died in June 2006.  The appellant is the Veteran's surviving 
spouse.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim.
 
The Board notes that in the August 2006 rating decision, the RO 
did not adjudicate a claim for accrued benefits.  In the 
appellant's June 2006 application, she included a statement that 
she was seeking dependency and indemnity compensation "ONLY."  
It appears the RO construed her statement as not intending to 
file a claim for accrued benefits.  The Board agrees with the 
determination by the RO.  The appellant was clear in that 
dependency and indemnity compensation was the only benefit she 
was seeking in submitting the VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse.  Hence, there is no accrued claim 
pending at this time.
 
 
FINDINGS OF FACT
 
1.  During his lifetime, the Veteran was service connected for 
residuals of a recurrent left shoulder dislocation, evaluated as 
40 percent disabling; and for a hearing loss, tinnitus, and 
peptic ulcer, each evaluated as noncompensably disabling.  
 
2.  The Certificate of Death lists the immediate cause of death 
as hepatocellular cancer.  No other immediate cause or 
significant condition contributing to death but not resulting in 
the underlying cause was listed.
 
3.  There is no evidence of hepatocellular cancer during service 
nor was it manifested to a compensable degree within one year 
following discharge from active duty, and the preponderance of 
the evidence is against finding that hepatocellular cancer and/or 
hepatitis are otherwise etiologically related to service or 
service-connected disabilities, to include his service in the 
Republic of Vietnam.
 
 
CONCLUSION OF LAW
 
A disability incurred or aggravated in service, a disability that 
may be presumed to have been incurred in service, and a 
disability that is otherwise related to service or service-
connected disability, did not cause or contribute substantially 
or materially to the cause of the Veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in correspondence dated in August 2006 
of the information and evidence needed to substantiate and 
complete a claim.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in question 
for the claims on appeal.  Specifically, VA did not inform the 
appellant of how an effective date is assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the preponderance of the evidence is against the 
claim for entitlement to service connection for cause of the 
Veteran's death.  Thus, any question as to the appropriate 
effective date to be assigned is moot. 
 
There are other directives regarding claims of entitlement to 
service connection for the cause of a veteran's death which have 
been promulgated by the United States Court of Appeals for 
Veterans Claims (Court).  In Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the Court held that in dependency and indemnity 
compensation cases, notice under 38 U.S.C.A. § 5103 notice must 
include a statement of the conditions, if any, for which a 
veteran was service-connected at the time of death; an 
explanation of the evidence and information required to 
substantiate a claim for dependency and indemnity compensation 
based on a previously service-connected condition; and an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation claim based 
on a condition not yet service connected.
 
While VA did not provide the appellant a formal Hupp letter, she 
has demonstrated that she has actual knowledge of the specific 
evidence necessary to support her claim.  The appellant is aware 
that the Veteran had a shoulder disorder in-service.  More 
significantly, the appellant is not alleging that the Veteran's 
service-connected disabilities contributed to his death; rather, 
she is alleging that he developed hepatitis C from in-service 
exposure to tainted blood.  That exposure in turn caused 
hepatitis C and ultimately the cancer that caused the Veteran's 
death.  See VA Forms 21-4138, Statement in Support of Claim, 
received in June 2006 and October 2006.  Her statements show she 
has actual knowledge that she could establish service connection 
for cause of the Veteran's death based upon direct service 
connection.  Hence, the appellant has not been prejudiced by VA's 
failure to provide a Hupp notice, and no further notice is in 
order.
 
VA fulfilled its duty to assist the claimant in obtaining a 
medical opinion in connection with the claim.  The VA treatment 
records of record in the claims file at the time of the Veteran's 
death were up to date.  
 
In obtaining a medical opinion in connection with the appellant's 
claim, the RO did not ask the examiner whether any of the 
service-connected disabilities contributed to the Veteran's 
death.  The Board does not find that the claim must be remanded 
to obtain such an opinion.  The Veteran was service connected for 
a shoulder disability, an ulcer disability, hearing loss, and 
tinnitus.  None of these disabilities involved a vital organ.  
See 38 C.F.R. § 3.312(c)(2).  Additionally, none of these 
disabilities were located in the area where the cancer started.  
Further, the appellant has made no allegation whatsoever that the 
Veteran's service-connected disabilities caused his death.  For 
these reasons, the Board finds that a remand to obtain a medical 
opinion as to the effect the service-connected disabilities had 
on the Veteran's death is not necessary. 
 
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of her claim and she did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  
 
Analysis
 
The appellant argues that the Veteran developed hepatitis C from 
a blood transfusion he had in service for shoulder surgery.  It 
is argued that the transfusion was tainted and that this caused 
hepatitis C, liver cancer and ultimately the Veteran's death.  
She has also alleged that the Veteran was exposed to blood-to-
blood contact during his service in Vietnam.
 
At the time of the Veteran's death, he was service connected for 
residuals of a recurrent dislocation of the left shoulder, 
evaluated as 40 percent disabling; and for a hearing loss, 
tinnitus, and peptic ulcer, each evaluated as noncompensably 
disabling.  
 
The Certificate of Death lists the immediate cause of death as 
hepatocellular cancer.  No other immediate cause or significant 
condition contributing to death but not resulting in the 
underlying cause was listed.
 
In order to establish service connection for the cause of a 
veteran's death, applicable law requires that the evidence show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  For 
a service-connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  In order to constitute the 
contributory cause of death it must be shown that the service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  If 
the service- connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating effects 
of the service-connected disability rendered a veteran less 
capable of resisting the effects of other diseases.  38 C.F.R. 
§ 3.312(c)(2).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e).
 
The Secretary of Veterans Affairs (Secretary) has determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-57, 
589 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).
 
Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for disability due 
to Agent Orange exposure with proof of direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the 
presumption is not the sole method by which an applicant may show 
causation, and thereby establish service connection.  
 
Dependency and indemnity compensation benefits are payable to the 
surviving spouse if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2009).
 
The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).
 
After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
of entitlement to service connection for cause of the Veteran's 
death.  Initially, the Board will address the issue of whether 
the Veteran had a blood transfusion in service.  
 
The Board finds that the Veteran did not receive a blood 
transfusion in service.  The service treatment records do not 
show that the Veteran received a transfusion when he underwent 
shoulder surgery in service.  Normally, this is a fact that is 
recorded in surgical records.  The fact that a blood transfusion 
is not recorded in the service treatment records is evidence 
against this finding.  
 
The Board acknowledges that the Veteran alleged receiving a blood 
transfusion in his 2006 claim for service connection for 
hepatitis C.  While he was competent to make such a statement, 
the Board accords his statement no probative value for two 
reasons.  First, as noted, the medical records do not document a 
blood transfusion.  Second, the Veteran demonstrated in his 
claims of entitlement to service connection for hepatitis C and 
hepatocellular cancer that he was an unreliable historian in 
connection with a claim for monetary benefits.  For example, the 
evidence of record shows that the Veteran was an intravenous drug 
user for at least four months based on an 1980 VA hospitalization 
summary report.  At that time the Veteran had entered the VA 
facility after leaving another rehabilitation facility.  He 
admitted to using intravenous Methedrine.  "For the past (two) 
weeks before his admission, the patient has [been] abusing 
multiple drugs."  See also a February 1981 VA hospitalization 
summary report which stated that the Veteran was readmitted to 
the Drug Dependency Treatment Unit because of "intravenous 
amphetamine abuse.  He had two previous admissions approximately 
twelve months prior to admission. . . .  He reports that he has 
used approximately ... Methe[dri]ne ...[(intravenously)] daily 
for the past four months."  

In contrast to this documented history of intravenous drug abuse, 
the Veteran in connection with his 2006 claim for service 
connection for hepatitis C, specifically denied a history of 
intravenous drug use in a February 2006 VA treatment record and 
at a March 2006 VA examination.  Based on that inaccurate 
history  the examiner noted that the Veteran had "no hepatitis 
risk factors except for one transfusion with 1974 surgery.  He 
denies any needle sticks, IV drug use."  This medical statement 
is clearly inaccurate as it was based on an inaccurate history.  
Due to this false statement, and the Veteran's credibility is 
highly suspect.  Hence, the allegation that the Veteran received 
a blood transfusion in service is rejected as untrue.
 
The representative requested that the Board apply the provisions 
of 38 U.S.C.A. § 1154(b), which provides that, in the case of a 
veteran who engaged in combat with the enemy during a period of 
war, lay evidence of in-service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such incurrence or 
aggravation during service.  Collette v. Brown, 82 F.3d 389, 392-
94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d).  

It is unclear whether the Veteran engaged in combat.  Still, 
assuming arguendo that he was a "combat veteran" as 
contemplated by the statute, his left shoulder surgery did not 
occur while he engaged in combat.  Thus, the Board finds that the 
provisions of 38 U.S.C.A. § 1154(b) do not apply to the 
allegation of having received a blood transfusion.  VA has 
already conceded that the Veteran had blood-to-blood contact 
while serving in Vietnam.
 
As to direct service connection, there is no evidence in the 
service treatment records of hepatitis C or hepatocellular 
cancer, to include manifestations of hepatocellular cancer within 
one year following discharge from active duty.  While this 
evidence is not dispositive, when the Veteran was hospitalized in 
April 1980, liver function studies were opined to be 
unremarkable.  The examiner also stated, "There is no history of 
hepatitis."  Thus, the Veteran's liver was normal approximately 
five years after service.  This does not lend to finding that he 
had developed hepatitis C in service or that hepatocellular 
cancer was manifested to a compensable degree during the one-year 
period following service discharge.  
 
VA obtained a medical opinion in November 2006.  The examiner 
reported reviewing the claims file.  He opined that given the 
fact that hepatocellular carcinoma is not passive pneumonic for 
hepatitis C, the Veteran's blood exposure during combat was less 
than 50 percent likely to be the cause of the Veteran's 
hepatocellular carcinoma and death.  The Board assigns this VA 
medical conclusion high probative value as the examiner provided 
a rationale for how he came to the conclusion.  There is no 
competent evidence to refute this opinion.  
 
As to presumptive service connection, neither hepatitis C nor 
hepatocellular cancer are presumptive diseases associated with 
exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309 (2010).  
Additionally, the appellant has not provided any competent 
evidence of a relationship between Agent Orange and hepatitis C 
and/or hepatocellular cancer.  
 
Finally, there is no competent evidence, nor has the appellant 
alleged, that any service-connected disability or disabilities 
either caused or contributed substantially or materially to 
death.  Again, none of the Veteran's service-connected 
disabilities affected a vital organ, to include the liver.  
 
For the reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.  In so concluding, the Board in no way minimizes 
the Veteran's honorable and faithful service to the United 
States.  The Board, however, is obligated to decide cases based 
on the law and the evidence, and not on equity.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).
 
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claims, and the doctrine is therefore not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 


ORDER
 
Entitlement to service connection for cause of the Veteran's 
death is denied.




_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


